The plaintiffs obtained a judgment in a justice court from which the defendant has appealed to this court. The plaintiffs have filed a motion to erase the case from the docket of this court for want of jurisdiction, the claim being that no right of appeal from a judgment of a justice of the peace exists because the General Assembly at its January Session of 1939, by section 1397e of the 1939 Supplement to the General Statutes, repealed section 1646c of the 1935 Cumulative Supplement to the General Statutes.
It is true that section 1646c was repealed by section 1397e, but the right of appeal continues to exist and was in existence when this appeal was taken under the provisions of section 5442 of the General Statutes, Revision of 1930.
Section 1646c neither directly nor by implication repealed section 5442; that section has been in force from its original enactment.
Repeal by implication exists only where there is irreconcilable repugnancy, and there was no repugnancy between section 5442 and section 1646c. "There must be manifest repugnance even between distinct statutes, much more between different parts of the same statute, to warrant a court in declaring that there has been a repeal, by implication. The repugnancy must be irreconcilable." Hartford Bridge Co. vs. East-Hartford,16 Conn. 149, 175. See, also, Goodman vs. Jewett, 24 id. 588, 589; Windham County Savings Bank vs. Himes, 55 id. 433, 435.
Section 1397e repealed only section 1646c, it did not attempt repeal of section 5442, which continued in force.
   The motion to erase is denied.